PER CURIAM.
Based upon our review of the record and the state’s confession of error, we vacate the defendant’s enhanced sentence. The defendant was convicted of attempted trafficking in cocaine. The guidelines score sheet recommended a sentence of any non-state prison sanction. After hearing arguments, the trial judge entered a sentence that departed upward from the guidelines. The sole basis for the upward departure was the quantity of drags involved in the crime. The quantity of drags involved in a crime may not be utilized as a proper reason to support departure from the sentencing guidelines. Atwaters v. State, 519 So.2d 611 (Fla.1988); see Cauthen v. State, 522 So.2d 374 (Fla.1988); State v. Stanley, 519 So.2d 613 (Fla.1988); Hernandez v. State, 538 So.2d 137 (Fla. 3d DCA 1989).
Accordingly, the sentence is vacated and the cause is remanded for resentencing.